Citation Nr: 0103691	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-25 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from February 2, 1995 to 
September 15, 1995.  

This appeal arises from an October 1999 rating action in 
which the RO denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  The veteran timely perfected an appeal to the 
Board of Veterans' Appeals (Board).


REMAND

The veteran is seeking a total disability rating based on 
individual unemployability due to her service-connected 
disability, post-traumatic stress disorder (PTSD), which is 
currently evaluated as 70 percent disabling.  After a review 
of the claims file, the Board finds that a remand of this 
matter is warranted.

The law provides that a total disability rating may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age. If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more. If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more. 38 C.F.R. § 4.16(a) (2000).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  Here, the veteran 
clearly meets the percentage requirements of section 4.16(a); 
hence, the only remaining question is whether her service-
connected PTSD renders her unable to obtain or retain 
employment.  The Board notes, however, that the record is 
unclear on this point.

The record establishes that the veteran is currently enrolled 
in college.  In a May 1998 letter from a readjustment 
counseling therapist, it was reported that the veteran 
indicated that she could not complete her course work and had 
requested an academic withdrawal from the spring 1998 class.  
The counselor stated that she sees the veteran on a weekly 
basis for her PTSD.  She stated that the veteran has 
struggled to perform, was asked to resign from a class from 
her professor, and has had difficulty with concentration and 
memory.  A university transcript reveals that since September 
1998, the veteran has resigned or failed several of her 
courses.  Furthermore, reports of VA psychiatric examinations 
conducted in February and September 1999 reveal that the 
veteran's claims folder was not available for review prior to 
either examination, and neither of these reports addresses 
the impact of the veteran's service-connected PTSD on her 
ability to obtain and retain substantially gainful 
employment.  

The Board emphasizes that, VA may not reject the veteran's 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (formerly, the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) indicated that where the 
veteran presents a plausible claim, the VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, 7 
Vet. App. at 297, citing to 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 6 Vet. App. 532 (1993).  

In this case, given the evaluation assigned for the veteran's 
PTSD and the fact that the veteran meets the minimum 
percentage requirements of 38 C.F.R. § 4.16(a), the Board 
finds that specific opinion as to the impact of the service-
connected disability on her ability to retain or obtain 
substantially gainful employment is warranted.  Thus, the RO 
should arrange for a social and industrial survey, followed 
by a VA psychiatric examination, in order to obtain the 
necessary opinion.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Prior to arranging for the veteran to undergo further 
evaluation, the RO should obtain and associate with the 
record all pertinent outstanding medical records of the 
veteran, particularly to include any records from VA 
facilities and/or any other governmental entity(ies).  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The Board notes that the requested development is also 
consistent with the significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, among 
other things, redefines the obligations of VA with respect to 
the duty to assist.  Consistent with the provisions of the 
Act, on remand, the RO should not only ensure that all 
requested development has been undertaken, but that all 
development and notification requirements of the Act are 
complied with.  

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
medical treatment pertaining to the 
veteran's service-connected PTSD, 
specifically from the VA Medical Center 
in Buffalo, New York, as well as from any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.  The veteran should be informed 
that he may submit additional medical 
records, also, and the RO should afford 
him the opportunity to do so before under 
taking the additional development 
requested below.  

2.  After all available records requested 
in paragraph 1 are associated with the 
claims file, the RO should schedule the 
veteran for a social and industrial 
survey to assist the VA in evaluating the 
veteran's current social and industrial 
impairment, and in assessing her 
potential for improved social functioning 
and employment.  Such report is then to 
be added to the veteran's claims file.  

3.  Thereafter, the RO should schedule 
the veteran for a  comprehensive VA 
psychiatric examination to determine the 
current severity of her service-connected 
PTSD.  It is imperative that the entire 
claims file, to include a complete copy 
of this REMAND, be provided to, and 
reviewed by, the VA psychiatrist who is 
designated to examine the veteran.  All 
appropriate tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
psychiatrist should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
PTSD precludes employment.  All 
examination findings, along with the 
complete rationale for each conclusion 
reached, should be set forth in a 
typewritten report.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
elicits competent medical evidence that 
the veteran's PTSD renders her 
unemployable, the RO should specifically 
advise her and her representative of the 
need to submit such competent medical 
evidence to support the claim.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  After completing all requested 
development, and after undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claim of entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disability in light of 
all relevant evidence and all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

8.  If the determination on appeal 
remains adverse to the veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and be given the opportunity to respond 
before the case is returned to the Board.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument within the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



